Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 2003, which dismissed claimant’s appeal from a decision of the Administrative Law Judge as untimely.
By decision dated December 4, 2002, claimant was deemed ineligible to receive additional training benefits under Labor Law § 599. Although claimant admitted receiving the decision shortly after it was mailed and reading the reverse side, which explained the deadline and procedure for requesting an appeal, he failed to appeal to the Unemployment Insurance Appeal Board until December 31, 2002. Notwithstanding claimant’s proffered excuse that his efforts were focused on school and he made several unsuccessful attempts to contact the local unemployment insurance office regarding his eligibility status for additional benefits, the Board dismissed the appeal as untimely. Having failed to comply with the strict 20-day statute of limitations period set forth in Labor Law § 621 (1), we find no reason to disturb the Board’s decision dismissing the appeal as untimely (see Matter of Esposito [Commissioner of Labor], 2 AD3d 1036 [2003]). Claimant’s attempt to argue the underlying merits of the December 4, 2002 decision is not properly before this Court (see id.).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.